DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 6/02/2021.
Claim 1 is currently pending and have been examined.
Domestic Benefit
	The ADS filed on 6/02/2021 properly claims the benefit of Provisional Application 63/034,382 (filed 6/03/2020); however, Claim 1 as presently drafted contains subject matter not disclosed in Provisional Application 63/034,382 (e.g., “a payment verification module”).  As such, Claim 1 as presently drafted is granted an effective filing date of 6/02/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  every reference character set forth in Figs. 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 discloses the following limitation:  “an online platform for the electronic commerce of secure digital assets.”  The term “the electronic commerce of secure digital assets” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “electronic commerce of secure digital assets.”  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of an online platform for the electronic commerce of secure digital assets, wherein the secure digital assets are managed by the blockchain protocols and smart contracts, and wherein the secure digital assets are securely redeemed using the blockchain protocols, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated category of commercial or legal activity.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an online platform, blockchain protocols, smart contracts, a decentralized truth source, an identity verification module, a payment verification module, and wherein the secure redemption is based on a QR code.  An online platform, blockchain protocols, and smart contracts amount to no more than mere instructions to apply a judicial exception (see MPEP 2106.05(f)).  A decentralized truth source, an identity verification module, a payment verification module, and wherein the secure redemption is based on a QR code amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim 1 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under its broadest reasonable interpretation, Claim 1 encompasses a computer program, or software per se (see at least Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014), Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 82 USPQ2d 1400 (2007), and MPEP 2106.03).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Khaund (PGPub 20190188653) (hereafter, “Khound”) in view of Wadley (PGPub 20180375834) (hereafter, “Wadley”).
Regarding Claim 1, Khound discloses:
an online platform for the electronic commerce of secure digital assets (Abstract; ¶ 0007-0016, 0033; distributed computing system with blockchain/smart contracts for transactions involving tickets);
wherein the secure digital assets are managed by the blockchain protocols and smart contracts (¶ 0058; management by blockchain and smart contracts);  
a decentralized truth source (¶ 0009, 0014, 0031; blockchain acts as a truth source by confirming transactions and access to tickets; blockchain comprises distributed applications configured to validate actions or enforce ownership restrictions on the digital tickets); 
an identity verification module (¶ 0014, 0035, 0040, 0043, 0056; blockchain comprises distributed applications configured to validate actions or enforce ownership restrictions on the digital tickets; users may be identified by a public key and private key; blockchain layer may serve as the ultimate arbiter of the ticket's ownership); 
a payment verification module (¶ 0064; execute a transaction against the blockchain and release the funds to the original owner of the ticket once the transaction is confirmed); and 
wherein the secure digital assets are securely redeemed using the blockchain protocols (¶ 0009-0010, 0032, 0051, 0075-0076;).  
Khound additionally discloses wherein the secure redemption is based on a code (¶ 0031, 0048-0051, 0075-0076; barcode and associated string is removed from the ticket and securely stored until necessary; reverts the barcode data of the ticket to the client for display in redemption of the ticket).  Khound does not explicitly disclose but Wadley does disclose wherein the code is a QR code (¶ 0052-0054; upon confirmation of the scannable code by the scannable code reader, the user may be granted access to the event venue; scannable code is an activation QR code corresponding to a specific ticket).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ticketing techniques of Wadley with the secure ticketing commerce system of Khound because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  (additional evidence).  The known techniques of Wadley are applicable to the base device (Khound), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190354945 – “Real-Time Buying, Selling, and/or Trading Blockchain-Based Goods using Traditional Currency,” Mahajan et al, disclosing a blockchain-secured online commerce system for physical and digital assets
PGPub 20180331835 – “Trusted Agent Blockchain Oracle,” Jackson, disclosing a blockchain system for securely recording transactions
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628